Citation Nr: 1742067	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-25 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to an initial compensable disability rating for scar of the right ring (fourth) finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from October 1984 to December 1994.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a January 2014 statement, the Veteran indicated that he wished to withdraw a request to be scheduled for Board hearing.  See 38 C.F.R. § 20.704(e) (2016).

The Board reopened the Veteran's previously denied claim of entitlement to service connection for a right shoulder disability in July 2015.  The Board remanded that claim and the claim for an initial compensable disability rating for the scar of the right fourth finger for further evidentiary development in July 2015.  The Board additionally remanded a claim of entitlement to service connection for migraines, including as a residual of a traumatic brain injury (TBI).  The agency of original jurisdiction (AOJ) granted entitlement to service connection for TBI and migraines, however, in an April 2016 decision, thereby resolving the Veteran's appeal as to that claim.   

The issue of entitlement to a higher disability rating for service-connected right ring finger fracture was raised by the record in a July 2016 VA examination report.  This issue, however, has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims).

FINDINGS OF FACT

1.  The Veteran's right shoulder disability, which was noted on his enlistment examination, pre-existed his entry into active service and was not aggravated by his active service.

2.  The Veteran's scar of the right fourth finger measures 2.3 centimeters, and is not deep, nonlinear, or painful or unstable.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2016).

2.  The criteria for an initial compensable disability rating for the service-connected scar of the right fourth finger have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent to the Veteran in June 2011, before service connection was granted for the right fourth finger scar.  

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matters decided herein has been obtained.  The AOJ has obtained the Veteran's VA treatment records and private medical records for which the Veteran provided authorization, and has afforded him adequate examinations for his service connection and increased rating claims on appeal.  

The record indicates that the Veteran underwent MRI imaging of his shoulder at a private facility in August 2011, and it appears that these records have not been associated with the claims file.  Remand to attempt to obtain these records is not necessary, however, where the Veteran was specifically asked in the June 2011 notice letter to send copies of treatment records in his possession, or to provide authorization forms for VA to obtain private treatment records on his behalf, and he not respond to this request of otherwise provide requested authorization for VA to obtain these private treatment records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street"); 38 C.F.R. §§ 3.159(c)(1)(i), (c)(2)(i) (requiring claimant to cooperate fully with VA's efforts to obtain federal and non-federal records, including providing identifying information).  Moreover, the MRI records do not appear relevant to the disposition of the service connection claim for the right shoulder disability, as this appeal turns on the question of whether his right shoulder disability was aggravated during service. 

For the following reasons, the AOJ substantially complied with the Board's July 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded these claims to attempt to obtain a possible report of examination dated sometime around the Veteran's entrance into active duty, to attempt to locate records of in-patient treatment rendered at a hospital in Germany during his service, and to afford the Veteran adequate VA examinations with respect to the claims on appeal.  The AOJ essentially determined that attempting to obtain additional service treatment records (STRs) would be futile where a complete copy of his STRs had already been associated with the claims file and the STRs already contained his enlistment examination, and where the hospital where the Veteran was treated in Germany has been closed since 1988.  The Veteran was afforded the requested VA examinations in July and August 2016.

There is no indication that additional evidence, to include any private treatment records, is available or required for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Generally, a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service.  38 U.S.C.A. §§ 1111, 1137 (West 2014); 38 C.F.R. § 3.304(b).  The term "noted," in 38 U.S.C.A. § 1111, refers to "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b). A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  38 C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  

"Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened." See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In the instant appeal, the Veteran has a current right shoulder disability, diagnosed as degenerative joint disease of the right shoulder.  He is additionally status-post right shoulder open decompression.

The Veteran's STRs contain a June 1983 enlistment examination which noted that he had biceps tendonitis.  Apparently for this reason, his entry into active service was delayed.  A notation on the examination report dated in July 1984 indicated that the condition had resolved.  He was consequently accepted into service.  Before this, however, a June 1984 letter from the Veteran's private physician confirmed that he was being treated for bilateral biceps tendonitis, and that he was on an extensive bilateral shoulder rehabilitation program.  The physician also indicated in a June 1984 letter that he believed that the Veteran had an impingement syndrome that was manifested by biceps tendonitis.  

After the Veteran's acceptance into active service, he reported for a clinical consultation in February 1985 with increased right shoulder pain.  The assessment was tendonitis.  A November 1990 clinical report noted his bilateral shoulder pain and he was given a referral for physical therapy.  A November 1990 physical therapy report noted that he had had bilateral shoulder pain over the preceding two months, and that he was diagnosed with bilateral shoulder arthritis six years before.  He was observed to have a mild, bilateral impingement at insertion of the rotator cuff.  A history of right shoulder tendonitis was noted in the Veteran's August 1994 separation examination report.  

Following service, the next evidence of treatment for the claimed right shoulder disability is in private treatment records dated beginning in January 2011, at which point he was referred for additional treatment.  A June 2011 report noted present shoulder pain.  The Veteran ultimately underwent right shoulder decompression surgery in July 2013.  

Based on this evidence, the Board finds that the Veteran's right shoulder disorder, for which service connection is being claimed on this appeal, was noted at the time of at the time examination, acceptance, and enrollment into service.  The June 1983 enlistment examination report contained a notation of bicep tendonitis.  Given the notation on the initial entrance examination report, the type of report specified in 38 C.F.R. § 3.304(b) as those on which the recording of a condition is considered noted, the Board finds that the presumption of soundness is not for application in this case.  The June 1984 private physician letter indicating an impingement syndrome and the July 1984 examination report indicated the problem had resolved simply confirm that there was an issue as to the soundness of the Veteran's right shoulder at the time of entry into service.

The question before the Board, then, is whether the preexisting right shoulder disorder increased in severity during service, and if so, whether such increased in severity was clearly and unmistakably due to the natural progression of the disability.  See 38 C.F.R. § 3.306(a).  

The Veteran was initially afforded a VA examination for his claimed right shoulder disability in October 2011.  He reported to the examiner that he gradually started noticing a resurgence of his right shoulder tendonitis during service, and that he was treated with steroid injections.  He reported having current, constant throbbing pain and he had a limited range of motion.  The examiner provided the opinion that the Veteran's right shoulder disability clearly and unmistakably existed prior to service, but was not clearly and unmistakably aggravated beyond its natural progression during service.  The examiner explained that the condition progressed during service, but that there was no specific reason that his military service would have aggravated it beyond its natural progression.  The examiner did not provide any additional explanation for this opinion.  

Following the Board's remand of this claim, the Veteran was afforded a VA examination of his right shoulder in August 2016.  The examiner opined that the claimed right shoulder disability, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.

The examiner explained that the known medical course of such shoulder conditions is variable.  The Veteran underwent surgical treatment of the right shoulder in July 2013, which included a partial claviscectomy and acromioplasty, a standard surgical treatment for impingement syndrome.  The examiner further explained that this would have been the predictable and typical outcome for a natural progression of the veteran's preexisting shoulder condition.  He also noted that the course and progression of the condition in the Veteran's case closely parallels the predicted course in similar cases, and thus, failed to support a contention that any aggravation beyond the known and predictable course of the disease had occurred.   Additionally, the examiner noted that the Veteran did not undergo surgery until he was 48 years of age, 19 years after separation from service; thus, the examiner noted that the condition was of a very long standing duration, and in fact, the progression was slow when compared with some such cases in which a patient may come to surgery within only a few short years of the diagnosis.  In conclusion, the examiner determined that it was undebatable that the impingement shoulder condition, which preceded the Veteran's enlistment, progressed in only the known and predictable fashion of this disorder, and, thus, that no finding of permanent aggravation exceeding the natural course of the disease could be supported. 

The Board finds the August 2016 VA examiner's opinion to be probative on the question of whether the preexisting right shoulder disorder was aggravated by service.  The examiner was fully familiar with the Veteran's right shoulder treatment history prior to, during, and following his active service, and the examiner explained that the Veteran's right shoulder disability progressed in a natural manner, and in fact, progressed more slowly than disabilities of similar patients.  As the examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The opinion that there was no aggravation beyond the natural course of the disease reflects that any increase in the severity of the Veteran's preexisting right shoulder disorder was clearly and unmistakably due to the natural progress of the disease.  Thus, to the extent that the presumption of aggravation is for application, it has been rebutted with clear and unmistakable evidence.

The Veteran has asserted his belief that his right shoulder disability was aggravated by his active service, due to repetitious physical training and exercises.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to whether his preexisting right shoulder disorder was aggravated beyond its natural progression by service is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's testimony in this regard is not competent.  To the extent that it is competent, the Board finds that the specific, reasoned opinion of the trained health care professional who conducted the August 2016 VA examination is of greater probative weight than the Veteran's more general lay assertions on this question. 

For the foregoing reasons, the Veteran is not presumed sound as to the right shoulder disorder for which he is claiming service connection because that disorder was noted at entry into service.  Moreover, the evidence clearly and unmistakably reflects that any increase in the severity of the right shoulder disorder during service was due to the natural progress of the disease.  The presumption of aggravation, to the extent that it is applicable, has therefore been rebutted.  As the preexisting right shoulder disorder was not aggravated by service, entitlement to service connection for this disorder is not warranted.

III.  Higher Initial Disability Rating

      A.  Applicable Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A veteran's entire history is to be considered when making disability evaluations.  See, generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 26 (1999);

A claimant bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

	B.  Rating Criteria and Analysis

The criteria for rating scars provide that burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear are awarded a 10-percent rating when they have an area or areas of at least 6 square inches but less than 12 square inches.  38 C.F.R. § 4.118, DC 7801.  Higher disability ratings are available with a greater area or areas of involvement. 

Burn scars or scars due to other causes not of the head, face, or neck, that are superficial and nonlinear are awarded a 10-percent rating only when they have an area or areas of 144 square inches or greater.  38 C.F.R. § 4.118, DC 7802.

One or two scars that are unstable or painful are awarded a 10-percent rating.  Three or four scars a 20-percent disability rating.  Five or more scars that are unstable or painful warrant a 30-percent disability rating.  38 C.F.R. § 4.118, DC 7804.  

Here, the Veteran's scar of the right fourth finger was described in October 2011 and July 2016 VA examination reports.  The scar measured 2.3 centimeters and was not painful, unstable, nonlinear or deep.  During the July 2016 examination, the Veteran specifically denied having pain in the scar.  He reported, rather, that his pain was located in the fourth metacarpophalangeal joint.  Based on this evidence, a compensable disability rating is not warranted.
      C.  Extraschedular Consideration and TDIU

The Board also considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The evidence here does not show that the Veteran's scar of the right fourth finger presents an exceptional disability picture.  Although he has alleged pain in the joint, the pain did not involve the scar.  Consequently, the Board has referred his contention pertaining to pain in the joint to the AOJ, as service connection is also in effect for fracture of the finger.  Review of the rating criteria shows that the criteria reasonably consider the Veteran's disability level and symptomatology.  In fact, the criteria provide for higher ratings for symptomatic scars, which the Veteran does not have in this case.  The Veteran and his representative have not identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further. 

A claim for a total rating based on individual unemployability (TDIU) due to service-connected disability is a potential part of an initial rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In the instant case, the Veteran has not asserted that his scar has prevented him from employment.  There is, in fact, no evidence of record to indicate that the Veteran's service-connected scar may have had any effect on his ability to secure or follow substantially gainful employment.  Thus, consideration of a TDIU is not warranted.

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against assigning a compensable disability rating for the Veteran's right, fourth finger scar.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to an initial compensable disability rating for scar of the right ring finger is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


